                     IN THE UNITED ST ATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

LAVELLE PATTERSON,
    Plaintiff,

       v.                                             CIVIL ACTION NO. 18-CV-4410

CHESTER POLICE, et al,,                                                                          f:°/Lt:o
                                                                                           ~~v 29 2018
    Defendants.

                                             ORDER                                       ~I. C/eJ/c
                         ')(l~        #\f 6"~                                                         A?P-CJeit
       AND NOW, this     £,.vi day of O~tQecr,2018, upon consideration of prose Plaintiff
Lavelle Patterson's Amended Complaints (ECF Nos. 7, 8) and exhibits (ECF No. 6), it is

ORDERED that:

       1.      The Amended Complaints are DISl\flSSED without prejudice for failure to state

a claim, pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii) and Rule 8(a) of the Federal Rules of Civil

Procedure, for the reasons stated in the Court's Memorandum.

       2.      Patterson is given leave to file a second amended complaint within thirty (30)

days of the date of this Order. If Patterson files an amended complaint, he shall identify all of

the defendants in the caption of the second amended complaint and clearly state the basis for his

claims against each defendant. Patterson's second amended complaint shall include all of the

claims that he seeks to pursue in this action without relying on or referring to other pleadings or

exhibits filed in this matter. The second amended complaint shall not raise any claims over

which the Court does not have jurisdiction. All allegations must be continued in one pleading.

Upon the filing of an amended complaint, the Clerk of Court shall not make service until so

ORDERED.
       3.      The Clerk of Court is DIRECTED to send Patterson a blank copy of this Court's

current standard form to be used by a pro se litigant filing a civil action bearing the above-

captioned civil action number. Patterson may use this form to prepare his second amended

complaint.

       4.      Patterson's "Motion Requesting a Delay with Summons Delivery to Defendants"

(ECF No. 10) is DENIED.

       5.      If Patterson fails to file a second amended complaint in accordance with this

Order, his case may be dismissed for failure to prosecute without further notice.

                                              BY THE COURT:
                                                                 '
